
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 678
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Daniel E. Lungren of
			 California (for himself, Mr. Gary G.
			 Miller of California, Mr. Burton of
			 Indiana, Mr. Hanna,
			 Mr. Rivera, and
			 Mr. Brady of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Congratulating the United States Chamber of
		  Commerce on its 100th anniversary.
	
	
		Whereas the United States Chamber of Commerce was founded
			 on April 22, 1912, at the request of President William Howard Taft, thereby
			 creating a unified voice for American business;
		Whereas on that date, President Taft declared before 700
			 delegates from businesses, chambers, and associations representing every State,
			 We want your assistance in carrying on the Government in reference to
			 those matters that affect the business and the business welfare of the country,
			 and we do not wish to limit your discretion in that matter. We wish that your
			 advice should be as free and unrestricted as possible, but we need your
			 assistance and we ask for it., and thus supported the creation of the
			 United States Chamber of Commerce;
		Whereas in the 100 years since its founding, the United
			 States Chamber of Commerce fights to advance the interests of the business
			 community in Washington and around the world;
		Whereas the United States Chamber of Commerce continues to
			 give voice to American business and rallies the business community around
			 policies that create jobs and grow the economy;
		Whereas the United States Chamber of Commerce is committed
			 to preserving and advancing American free enterprise, the greatest economic
			 system ever devised, which creates growth, opportunities, innovation, and jobs
			 and empowers Americans to fulfill their dreams;
		Whereas over the past 100 years, the United States Chamber
			 of Commerce has played an instrumental role in major pieces of legislation on
			 trade, infrastructure, energy, and a host of other issues integral to
			 generating economic growth, supporting the business community, and creating
			 American jobs;
		Whereas the United States Chamber of Commerce will
			 continue working to restore and strengthen America’s prosperity and
			 competitiveness; and
		Whereas for the next 100 years and well beyond, the United
			 States Chamber of Commerce, the world’s largest business organization, will
			 continue representing the interests of American business of every size, sector,
			 and region before Congress, the White House, the courts, and the court of
			 public opinion: Now, therefore, be it
		
	
		That the United States House of
			 Representatives congratulates the United States Chamber of Commerce on its
			 100th anniversary.
		
